Exhibit 10. (q)

 

AMENDMENT FIVE

TO

THE FLEETBOSTON FINANCIAL CORPORATION

RETIREMENT INCOME ASSURANCE PLAN

(1996 Restatement)

 

Section 4.3(b) of the Plan is amended effective December 16, 2003, to read as
follows:

 

A Cash Balance Participant shall separately elect the form and timing of his or
her benefit under the Plan and under the Basic Plan. Such election under the
Plan, or change in any prior election, shall be made on a form approved by the
Committee. An election under this Section 4.3(b) is not treated as effective
unless filed with the Committee at least one year before the Participant’s last
day of active employment, except that a Participant may file a election, which
will be treated as effective, before his last day of active employment if (i)
the election substitutes one form of annuity distribution for another form of
annuity distribution that had been timely elected and (ii) such later-elected
form is the form of distribution that the Participant elects under the Basic
Plan.

 

IN WITNESS WHEREOF, this Amendment Five was adopted by the Human Resources
Committee at its December 16, 2003 meeting and is executed by a duly authorized
officer of the Company on this 19th day of December, 2003.

 

 

FLEETBOSTON FINANCIAL CORPORATION

By:

 

/S/    M. ANNE SZOSTAK

--------------------------------------------------------------------------------

    M. Anne Szostak    

Executive Vice President and Director of Human Resources